EXHIBIT 5
                                 Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG

                     AMENDED EXHIBIT C: P.R. 3-1(C) CHART FOR U.S. PATENT NO. 9,256,311

Plaintiff Solas OLED Ltd. (Solas) provides this chart based upon information that is presently available to it. Solas reserves the right to change or provide
more detail to the infringement theories set forth below, based upon information that it learns during this case, subject to the Court’s rules and orders.

Definitions:

The term ’311 Accused Instrumentalities is defined in Section I.B.3 of Plaintiff Solas OLED Limited’s First Amended Disclosure of
Asserted Claims and Infringement Contentions served on March 12, 2020.

               Claim Element                                                              ’311 Accused Instrumentalities

1. An apparatus comprising:                    To the extent the preamble is deemed limiting, the ’311 Accused Instrumentalities are or
                                               contain an apparatus comprising the elements of claim 1, for example as set forth below.

[1a] a substantially flexible substrate;       The ’311 Accused Instrumentalities comprise a substantially flexible substrate. For example,
and                                            the Samsung Galaxy S9 contains a flexible Organic Light Emitting Diode (OLED) panel that
                                               includes a substantially flexible substrate:




                                                                                   Top Glass



                                                                                    OCA
                                                                                  Polarizer




                                                                                 Touch Sensor


                                                                                 OLED Layers
                                                                                                                                flexible substrate




                                                                             1
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

                                         Each of the ’311 Accused Instrumentalities comprises a flexible OLED panel that includes a
                                         substantially flexible substrate, which is illustrated in Defendants’ document production in
                                         this case. See, for example, SDC0192475; SDC0187097, at SDC0187100; SDC0266699, at
                                         SDC0266703; SDC0186915; SDC0263866, at SDC0263913; and SDC0265864, at
                                         SDC0265868.


[1b] a touch sensor disposed on the      The ’311 Accused Instrumentalities comprise a touch sensor disposed on the substantially
substantially flexible substrate, the    flexible substrate, the touch sensor comprising drive or sense electrodes made of flexible con-
touch sensor comprising drive or         ductive material configured to bend with the substantially flexible substrate. For example,
sense electrodes made of flexible con-   the Samsung Galaxy S9 contains a touch sensor layered on top of the flexible OLED panel.
ductive material configured to bend      The touch sensor includes drive or sense electrodes (the mesh grid illustrated below) made
with the substantially flexible sub-     from flexible, conductive metal, configured to bend with the flexible OLED panel:
strate,




                                         This is also is illustrated in Defendants’ document production in this case. See, for example,
                                         SDC0178129, at SDC0178132; SDC0266699, at SDC0266703; SDC0176242, at
                                         SDC176250; and SDC0263866 at SDC0263870-75.

                                         Defendants’ GDS files further show the ’311 Accused Instrumentalities comprise a touch
                                         sensor disposed on the substantially flexible substrate, the touch sensor comprising drive or
                                         sense electrodes made of flexible conductive material configured to bend with the




                                                                   2
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

                                          substantially flexible substrate. See, for example,   SDC_SC_0000006-07;
                                          SDC_SC_0000009; SDC_SC_0000011-18; SDC_SC_0000029-35.


[1c] wherein: the flexible conductive     In the ’311 Accused Instrumentalities, the flexible conductive material of the drive or sense
material of the drive or sense elec-      electrodes comprises first and second conductive lines that electrically contact one another at
trodes comprises first and second con-    an intersection to form a mesh grid. For example, in the Samsung Galaxy S9 the drive or
ductive lines that electrically contact   sense electrodes are made from flexible metal mesh. This flexible metal mesh includes
one another at an intersection to form    conductive metal lines that physically intersect (and thus electrically contact) to form a mesh
a mesh grid; and                          grid:




                                                                    3
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’311 Accused Instrumentalities

                                          Defendants’ document production and GDS files further show the ’311 Accused Instrumen-
                                          talities’ flexible conductive material of the drive or sense electrodes comprises first and second
                                          conductive lines that electrically contact one another at an intersection to form a mesh grid.
                                          See, for example, SDC0178129, at SDC0178132; SDC0266699, at SDC0266703;
                                          SDC0176242, at SDC176250; SDC0263866 at SDC0263870-75; SDC0176242, at
                                          SDC176250; SDC_SC_0000006-07; SDC_SC_0000009; SDC_SC_0000011-18; and
                                          SDC_SC_0000029-35.


[1d] the substantially flexible sub-      In the ’311 Accused Instrumentalities, the substantially flexible substrate and the touch sensor
strate and the touch sensor are config-   are configured to wrap around one or more edges of a display. For example, in the Samsung
ured to wrap around one or more           Galaxy S9 the flexible metal touch sensor layer and the flexible OLED panel substrate wrap
edges of a display.                       around the edge of the phone display:




                                          Defendants’ document production further shows the ’311 Accused Instrumentalities’ sub-
                                          stantially flexible substrate and the touch sensor are configured to wrap around one or more
                                          edges of a display. See, for example, SDC0175629; SDC0263878; SDC0265864, at



                                                                     4
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’311 Accused Instrumentalities

                                         SDC0265882; SDC0180462, at SDC0180478; SDC0075012; SDC0242606-07;
                                         SDC0245105; SEC0000002-08; SDC0254724; SDC0254642-SDC0254684; SDC0068979;
                                         SDC0068981-SDC0069007; SDC0071444-SDC0071469; SDC0174408-SDC0174410;
                                         SDC0174417-SDC0174419;      SDC0174423-SDC0174425;    and     SDC0174438-
                                         SDC0174440.

2. The apparatus of claim 1, wherein     In the ’311 Accused Instrumentalities, the touch sensor further comprises tracking disposed
the touch sensor further comprises       on the substantially flexible substrate configured to provide drive or sense connections to or
tracking disposed on the substantially   from the drive or sense electrodes and configured to bend with the substantially flexible sub-
flexible substrate configured to pro-    strate. For example, the Samsung Galaxy S9 contains tracking disposed on the substantially
vide drive or sense connections to or    flexible substrate, which provides drive or sense connections to or from the drive or sense
from the drive or sense electrodes and   electrodes:
configured to bend with the substan-
tially flexible substrate.                                   tracking




                                                                   connections




                                                                                                       drive or sense electrodes




                                                                    5
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                 ’311 Accused Instrumentalities

                             Defendants’ document production and GDS files further show the touch sensor of the ’311
                             Accused Instrumentalities’ comprises tracking disposed on the substantially flexible substrate
                             configured to provide drive or sense connections to or from the drive or sense electrodes and
                             configured to bend with the substantially flexible substrate. See, for example, SDC0176242,
                             at SDC1076249; SDC0264325, at SDC0264332-41; SDC0175629 at SDC0175635-39;
                             SDC0263886-97; SDC0201663; SDC_SC_0000031-35.




                                                       6
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                      ’311 Accused Instrumentalities

4. The apparatus of claim 1, wherein         In the ’311 Accused Instrumentalities, the touch sensor comprises a single-layer configuration
the touch sensor comprises:                  with drive and sense electrodes disposed only on a first surface of the substantially flexible
a single-layer configuration with drive      substrate; or a two-layer configuration with drive electrodes disposed on the first surface of
and sense electrodes disposed only on        the substantially flexible substrate and sense electrodes disposed on a second surface of the
a first surface of the substantially flex-   substrate opposite the first surface. For example, the Samsung Galaxy S9 comprises a single-
ible substrate; or                           layer configuration with drive and sense electrodes disposed only on a first surface of the
a two-layer configuration with drive         substantially flexible substrate:
electrodes disposed on the first surface
of the substantially flexible substrate
and sense electrodes disposed on a
second surface of the substrate oppo-
site the first surface.




                                             Defendants’ document production further shows the touch sensor of the ’311 Accused In-
                                             strumentalities’ comprise a single-layer configuration with drive and sense electrodes dis-
                                             posed only on a first surface of the substantially flexible substrate; or a two-layer configuration
                                             with drive electrodes disposed on the first surface of the substantially flexible substrate and


                                                                        7
                           Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


           Claim Element                                                 ’311 Accused Instrumentalities

                                        sense electrodes disposed on a second surface of the substrate opposite the first surface. See,
                                        for example, SDC0192475; SDC0187097, at SDC0187100; SDC0266699, at SDC0266703;
                                        SDC0186915; SDC0263866, at SDC0263913; SDC0265864, at SDC0265868;
                                        SDC0178129, at SDC0178132; SDC0266699, at SDC0266703; SDC0176242, at
                                        SDC176250; and SDC0263866 at SDC0263870-75.

5. The apparatus of claim 1, wherein    In the ’311 Accused Instrumentalities, the touch sensor is a mutual-capacitance touch sensor
the touch sensor is a mutual-capaci-    or a self-capacitance touch sensor. For example, the Samsung Galaxy S9 comprises a mutual-
tance touch sensor or a self-capaci-    capacitance touch sensor:
tance touch sensor.




                                                                  8
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

                                         Defendants’ document production further shows that touch sensors of the ’311 Accused In-
                                         strumentalities are mutual-capacitance touch sensors or a self-capacitance touch sensors. See,
                                         for example, SDC0263866, at SDC0263869; SDC0098523, at SDC0099815.

6. The apparatus of claim 1, wherein     In the ’311 Accused Instrumentalities, the touch sensor further comprises electrically-isolated
the touch sensor further comprises       structures made of conductive material comprising a conductive mesh. For example, in the
electrically-isolated structures made    Samsung Galaxy S9 the drive or sense electrodes are made from flexible metal mesh. This
of conductive material comprising a      flexible metal mesh includes electrically-isolated conductive metal lines that physically
conductive mesh.                         intersect (and thus electrically contact) to form a mesh grid:




                                         Defendants’ document production and GDS files further show that touch sensors of the ’311
                                         Accused Instrumentalities comprise electrically-isolated structures made of conductive



                                                                   9
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                         ’311 Accused Instrumentalities

                                           material comprising a conductive mesh. See, for example, SDC0178129, at SDC0178132;
                                           SDC0266699, at SDC0266703; SDC0176242, at SDC176250; and SDC0263866 at
                                           SDC0263870-75; SDC_SC_000029.

7. A device comprising:                    To the extent the preamble is deemed limiting, the ’311 Accused Instrumentalities are or
                                           contain a device comprising the elements of claim 1, for example as set forth below.

[7a] a substantially flexible substrate;   The ’311 Accused Instrumentalities comprise a substantially flexible substrate. For example,
                                           the Samsung Galaxy S9 contains a flexible Organic Light Emitting Diode (OLED) panel that
                                           includes a substantially flexible substrate:




                                                                      Top Glass



                                                                       OCA
                                                                     Polarizer




                                                                    Touch Sensor


                                                                    OLED Layers
                                                                                                                    flexible substrate




                                           Each of the ’311 Accused Instrumentalities comprises a flexible OLED panel that includes a
                                           substantially flexible substrate, which is illustrated in Defendants’ document production in
                                           this case. See, for example, SDC0192475; SDC0187097, at SDC0187100; SDC0266699, at
                                           SDC0266703; SDC0186915; SDC0263866, at SDC0263913; and SDC0265864, at
                                           SDC0265868



                                                                    10
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

[7b] a touch sensor disposed on the      The ’311 Accused Instrumentalities comprise a touch sensor disposed on the substantially
substantially flexible substrate, the    flexible substrate, the touch sensor comprising a plurality of capacitive nodes formed from
touch sensor comprising a plurality of   drive or sense electrodes made of flexible conductive material configured to bend with the
capacitive nodes formed from drive or    substantially flexible substrate. For example, the Samsung Galaxy S9 contains a touch sensor
sense electrodes made of flexible con-   layered on top of the flexible OLED panel. The touch sensor includes drive or sense
ductive material configured to bend      electrodes (the mesh grid illustrated below) made from flexible, conductive metal, configured
with the substantially flexible sub-     to bend with the 15exible OLED panel:
strate,




                                         This is also is illustrated in Defendants’ document production in this case. See, for example,
                                         SDC0178129, at SDC0178132; SDC0266699, at SDC0266703; SDC0176242, at
                                         SDC176250; and SDC0263866 at SDC0263870-75.

                                         Defendants’ GDS files further show the ’311 Accused Instrumentalities comprise a touch
                                         sensor disposed on the substantially flexible substrate, the touch sensor comprising drive or
                                         sense electrodes made of flexible conductive material configured to bend with the substan-
                                         tially flexible substrate. See, for example, SDC_SC_0000006-07; SDC_SC_0000009;
                                         SDC_SC_0000011-18; SDC_SC_0000029-35.




                                                                  11
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’311 Accused Instrumentalities

[7c] wherein: the flexible conductive     In the ’311 Accused Instrumentalitie,s the flexible conductive material of the drive or sense
material of the drive or sense elec-      electrodes comprises first and second conductive lines that electrically contact one another at
trodes comprises first and second con-    an intersection to form a mesh grid. For example, in the Samsung Galaxy S9 the drive or
ductive lines that electrically contact   sense electrodes are made from flexible metal mesh. This flexible metal mesh includes
one another at an intersection to form    conductive metal lines that physically intersect (and thus electrically contact) to form a mesh
a mesh grid;                              grid:




                                          Defendants’ document production and GDS files further show the ’311 Accused Instrumen-
                                          talities’ flexible conductive material of the drive or sense electrodes comprises first and second
                                          conductive lines that electrically contact one another at an intersection to form a mesh grid.
                                          See, for example, SDC0178129, at SDC0178132; SDC0266699, at SDC0266703;
                                          SDC0176242, at SDC176250; SDC0263866 at SDC0263870-75; SDC0176242, at


                                                                    12
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’311 Accused Instrumentalities

                                          SDC176250; SDC_SC_0000006-07; SDC_SC_0000009; SDC_SC_0000011-18; and
                                          SDC_SC_0000029-35.

[7d] the substantially flexible sub-      In the ’311 Accused Instrumentalities, the substantially flexible substrate and the touch sensor
strate and the touch sensor are config-   are configured to wrap around one or more edges of a display. For example, in the Samsung
ured to wrap around one or more           Galaxy S9 the flexible metal touch sensor layer and the flexible OLED panel substrate wrap
edges of a display; and                   around the edge of the phone display:




                                          Defendants’ document production further shows the ’311 Accused Instrumentalities’ sub-
                                          stantially flexible substrate and the touch sensor are configured to wrap around one or more
                                          edges of a display. See, for example, SDC0175629; SDC0263878; SDC0265864, at
                                          SDC0265882; SDC0180462, at SDC0180478; SDC0075012; SDC0242606-07;
                                          SDC0245105; SEC0000002-08; SDC0254724; SDC0254642-SDC0254684; SDC0068979;
                                          SDC0068981-SDC0069007; SDC0071444-SDC0071469; SDC0174408-SDC0174410;
                                          SDC0174417-SDC0174419;               SDC0174423-SDC0174425;            and     SDC0174438-
                                          SDC0174440.




                                                                    13
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

[7e] one or more computer-readable       The ’311 Accused Instrumentalities comprise one or more computer-readable non-transitory
non-transitory storage media embod-      storage media embodying logic that is configured when executed to control the touch sensor.
ying logic that is configured when ex-   For example, the Samsung Galaxy S9 contains internal flash storage:
ecuted to control the touch sensor.




                                         On information and belief, logic that is configured when executed to control the touch sen-
                                         sor is stored in the ’311 Accused Instrumentalities on one or more computer-readable non-
                                         transitory storage media, such as this internal flash storage.




                                                                  14
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

8. The device of claim 7, wherein the     In the ’311 Accused Instrumentalities, the touch sensor further comprises tracking disposed
touch sensor further comprises track-     on the substantially flexible substrate configured to provide drive or sense connections to or
ing disposed on the substantially flex-   from the drive or sense electrodes and configured to bend with the substantially flexible sub-
ible substrate configured to provide      strate. For example, the Samsung Galaxy S9 contains tracking disposed on the substantially
drive or sense connections to or from     flexible substrate, which provides drive or sense connections to or from the drive or sense
the drive or sense electrodes and con-    electrodes:
figured to bend with the substantially
flexible substrate.                              tracking




                                                       connections




                                                                                        drive or sense electrodes


                                          Defendants’ document production and GDS files further show the touch sensor of the ’311
                                          Accused Instrumentalities’ comprises tracking disposed on the substantially flexible substrate
                                          configured to provide drive or sense connections to or from the drive or sense electrodes and
                                          configured to bend with the substantially flexible substrate. See, for example,



                                                                     15
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                    ’311 Accused Instrumentalities

                                             SDC0176242, at SDC1076249; SDC0264325, at SDC0264332-41; SDC0175629 at
                                             SDC0175635-39; SDC0263886-97; SDC0201663; SDC_SC_0000031-35.

10. The device of claim 7, wherein           In the ’311 Accused Instrumentalities, the touch sensor comprises a single-layer configuration
the touch sensor comprises:                  with drive and sense electrodes disposed only on a first surface of the substantially flexible
a single-layer configuration with drive      substrate; or a two-layer configuration with drive electrodes disposed on the first surface of
and sense electrodes disposed only on        the substantially flexible substrate and sense electrodes disposed on a second surface of the
a first surface of the substantially flex-   substrate opposite the first surface. For example, the Samsung Galaxy S9 comprises a single-
ible substrate; or                           layer configuration with drive and sense electrodes disposed only on a first surface of the
a two-layer configuration with drive         substantially flexible substrate:
electrodes disposed on the first surface
of the substantially flexible substrate
and sense electrodes disposed on a
second surface of the substrate oppo-
site the first surface.




                                                                      16
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                   ’311 Accused Instrumentalities

                             Defendants’ document production further shows the touch sensor of the ’311 Accused In-
                             strumentalities’ comprise a single-layer configuration with drive and sense electrodes dis-
                             posed only on a first surface of the substantially flexible substrate; or a two-layer configuration
                             with drive electrodes disposed on the first surface of the substantially flexible substrate and
                             sense electrodes disposed on a second surface of the substrate opposite the first surface. See,
                             for example, SDC0192475; SDC0187097, at SDC0187100; SDC0266699, at SDC0266703;
                             SDC0186915; SDC0263866, at SDC0263913; SDC0265864, at SDC0265868;
                             SDC0178129, at SDC0178132; SDC0266699, at SDC0266703; SDC0176242, at
                             SDC176250; and SDC0263866 at SDC0263870-75.




                                                       17
                           Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


           Claim Element                                                 ’311 Accused Instrumentalities

11. The device of claim 7, wherein      In the ’311 Accused Instrumentalities, the touch sensor is a mutual-capacitance touch sensor
the touch sensor is a mutual-capaci-    or a self-capacitance touch sensor. For example, the Samsung Galaxy S9 comprises a mutual-
tance touch sensor or a self-capaci-    capacitance touch sensor:
tance touch sensor.




                                        Defendants’ document production further shows that touch sensors of the ’311 Accused In-
                                        strumentalities are mutual-capacitance touch sensors or a self-capacitance touch sensors. See,
                                        for example, SDC0263866, at SDC0263869; SDC0098523, at SDC0099815.




                                                                 18
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

12. The device of claim 7, wherein       In the ’311 Accused Instrumentalities, the touch sensor further comprises electrically-isolated
the touch sensor further comprises       structures made of conductive material comprising a conductive mesh. For example, in the
electrically-isolated structures made    Samsung Galaxy S9 the drive or sense electrodes are made from flexible metal mesh. This
of conductive material comprising a      flexible metal mesh includes electrically-isolated conductive metal lines that physically
conductive mesh.                         intersect (and thus electrically contact) to form a mesh grid:




                                         Defendants’ document production and GDS files further show that touch sensors of the ’311
                                         Accused Instrumentalities comprise electrically-isolated structures made of conductive mate-
                                         rial comprising a conductive mesh. See, for example, SDC0178129, at SDC0178132;
                                         SDC0266699, at SDC0266703; SDC0176242, at SDC176250; and SDC0263866 at
                                         SDC0263870-75; SDC_SC_000029.




                                                                  19
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

13. The apparatus of claim 1,             In the ’311 Accused Instrumentalities, the first and second conductive lines are substantially
wherein the first and second conduc-      orthogonal to one another. For example, in the Samsung Galaxy S9 the first and second
tive lines are substantially orthogonal   conductive lines are substantially orthogonal to one another:
to one another.




                                          Defendants’ document production and GDS files further show the first and second conduc-
                                          tive lines are substantially orthogonal to one another. See, for example, SDC0178129, at
                                          SDC0178132; SDC0266699, at SDC0266703; SDC0176242, at SDC176250; and
                                          SDC0263866        at    SDC0263870-75;       SDC_SC_0000006-07;        SDC_SC_0000009;
                                          SDC_SC_0000011-18; SDC_SC_0000029-35.




                                                                   20
                           Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


           Claim Element                                                  ’311 Accused Instrumentalities

15. The apparatus of claim 1,           In the ’311 Accused Instrumentalities, the first and second conductive lines are made of fine
wherein the first and second conduc-    lines of metal having a thickness of approximately 5 micrometers or less and a width of ap-
tive lines are made of fine lines of    proximately 10 micrometers or less. For example, in the Samsung Galaxy S9 the first and
metal having a thickness of approxi-    second conductive lines are made of fine lines of metal having a thickness of approximately
mately 5 micrometers or less and a      5 micrometers or less and a width of approximately 10 micrometers or less:
width of approximately 10 microme-
ters or less.
                                                                  first and second con-
                                                                        ductive lines                           thickness < 5um




                                                                                                  scale = 6um




                                                                 21
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                 ’311 Accused Instrumentalities

                                                                 first and second con-
                                                                       ductive lines




                                                                                               width < 10um




                                                                                                   scale = 6um




                             Defendants’ document production and GDS files further show the first and second conduc-
                             tive lines are made of fine lines of metal having a thickness of approximately 5 micrometers
                             or less and a width of approximately 10 micrometers or less. See, for example, SDC200035,
                             at SDC0200043-44; SDC0201663; and SDC0000030.




                                                      22
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’311 Accused Instrumentalities

16. The device of claim 7, wherein       In the ’311 Accused Instrumentalities, the first and second conductive lines are substantially
the first and second conductive lines    orthogonal to one another. For example, in the Samsung Galaxy S9 the first and second
are substantially orthogonal to one      conductive lines are substantially orthogonal to one another:
another.




                                         Defendants’ document production and GDS files further show the first and second conduc-
                                         tive lines are substantially orthogonal to one another. See, for example, SDC0178129, at
                                         SDC0178132; SDC0266699, at SDC0266703; SDC0176242, at SDC176250; and
                                         SDC0263866        at    SDC0263870-75;       SDC_SC_0000006-07;        SDC_SC_0000009;
                                         SDC_SC_0000011-18; SDC_SC_0000029-35.




                                                                  23
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’311 Accused Instrumentalities

18. The device of claim 7, wherein       In the ’311 Accused Instrumentalities, the first and second conductive lines are made of fine
the first and second conductive lines    lines of metal having a thickness of approximately 5 micrometers or less and a width of ap-
are made of fine lines of metal having   proximately 10 micrometers or less. For example, in the Samsung Galaxy S9 the first and
a thickness of approximately 5 mi-       second conductive lines are made of fine lines of metal having a thickness of approximately
crometers or less and a width of ap-     5 micrometers or less and a width of approximately 10 micrometers or less:
proximately 10 micrometers or less.

                                                                   first and second con-
                                                                         ductive lines                           thickness < 5um




                                                                                                   scale = 6um




                                                                  24
                Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


Claim Element                                                  ’311 Accused Instrumentalities

                                                    first and second con-
                                                          ductive lines




                                                                               width < 10um




                                                                                   scale = 6um




                             Defendants’ document production and GDS files further show the first and second conduc-
                             tive lines are made of fine lines of metal having a thickness of approximately 5 micrometers
                             or less and a width of approximately 10 micrometers or less. See, for example, SDC200035,
                             at SDC0200043-44; SDC0201663; and SDC0000030.




                                                      25
